Citation Nr: 0637384	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-36 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Evaluation of post traumatic stress disorder (PTSD), 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel






INTRODUCTION

The appellant served on active duty from April 1966 to 
December 1968.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2002 rating decision of the 
Anchorage, Alaska, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDING OF FACT

Service-connected PTSD is currently manifested by ongoing 
symptoms of depression and anxiety, with irritability, sleep 
difficulty, occasional suicidal ideation causing moderate to 
serious impairment in his social and occupational 
functioning, as indicated by Global Assessment of Functioning 
(GAF) scores ranging from 45-65.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
PTSD are not met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to 
all five elements of the service connection claim (including 
degree of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006); (2) 
VA will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio, 
supra. at 187; 38 C.F.R. § 3.159(b) (2005).  As a fourth 
notice requirement, VA must "request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim."  38 C.F.R. § 3.159(b) (1); see also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

Regarding timing, the Board notes that the United States 
Court of Veteran Claims (Court) has held that the plain 
language of 38 U.S.C.A. § 5103(A) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at 
the time" that VA receives a completed or substantially 
complete application for VA-administered benefits.  Pelegrini 
at 119 (2004).  This timing requirement applies equally to 
the initial-disability-rating and effective-date elements of 
a service connection claim.  Dingess/Hartman, supra.

The Board finds that the VCAA letter sent to the appellant in 
December 2001 and the follow-up duty to assist letter dated 
March 2003 provided adequate notice except with respect to 
the fourth element and Dingess/Hartman requirements.  
However, the Board finds that these errors are harmless and 
that it should proceed with appellate review.  Regarding the 
fourth element, there is no harm because the appellant was 
advised of the pertinent evidence in this case and has 
submitted pertinent evidence in his possession, namely recent 
VA mental health notes.  Clearly, the appellant is cognizant 
to submit pertinent information or evidence in his possession 
although this was not expressly stated in the VCAA notice 
letter.  Also, regarding the Dingess/Hartman requirements, 
the Board finds that the error was non-prejudicial to the 
appellant because his October 2004 statement addresses the 
specific rating criteria for increase and the basis for the 
prior denial.  The appellant's argument demonstrates 
knowledge of the rating criteria, and is evidence of his 
meaningful participation in the prosecution of his claim.  
Therefore, even though notice of the disability rating 
elements was not provided to the appellant until August 2004, 
as part of the Statement of the Case (SOC), he was not 
prejudiced by this timing error.

The Board believes that, in the circumstances of this case, a 
remand would serve no useful purpose as the appellant already 
has knowledge of the rating criteria.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).

Furthermore, VA has satisfied its duty to assist the 
appellant under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  
Service medical records, Social Security Administration (SSA) 
records, and VA and non-VA treatment records have been 
associated with the claims folder.  Additionally, the 
appellant was afforded a VA examination in January 2002 and 
November 2003.  We find that there is no indication that 
there is any additional relevant evidence to be obtained 
either by the VA or by the appellant, and there is no other 
specific evidence to advise him to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary). 

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the appellant could or 
should obtain was provided and no additional pertinent 
evidence was submitted.  The claimant has had sufficient 
notice of the type of information needed to support the claim 
and the evidence necessary to complete the application.  
Therefore, the duty to assist and notify as contemplated by 
applicable provisions, including VCAA, has been satisfied.  
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Evaluation of PTSD

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 
4.2, 4.10 (2006).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2006).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation is 
at issue, separate evaluations can be assigned for separate 
periods of time based on the facts found.  In other words, 
the evaluations may be "staged."  Fenderson v. West, 12 
Vet. App. 119, 126 (2001).  A disability may require re-
evaluation in accordance with changes in a veteran's 
condition.  It is thus essential, in determining the level of 
current impairment, that the disability be considered in the 
context of the entire recorded history.  38 C.F.R. § 4.1 
(2006).

Under Diagnostic Code 9411, a 50 percent rating is warranted 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130 (2006).

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.  38 C.F.R. 
§ 4.130 (2006).

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130 (2006).

In this case, the appellant seeks an initial evaluation in 
excess of the currently assigned 50 percent disability 
evaluation.  The Board has carefully reviewed the pertinent 
evidence of record.  VA and non-VA records show that the 
appellant has been married since 1996 to his second wife and 
they have 2 children.  The appellant has a degree in 
journalism and was laid off in November 1999 from his job as 
an information officer for a labor union.  He worked as guide 
on organized photography tours but quit because he became 
increasingly irritated with the clients.  His wife works as a 
sergeant on the Anchorage Police Department and as a wildlife 
photographer.

On VA examinations in January 2002 and November 2003, there 
was considerable anxiety, some restricted affect, 
irritability, chronic depression, and feelings of guilt 
concerning his current relationship with his children.  The 
appellant was socially withdrawn.  The appellant noted that 
he was very hard on his children, disliking the loud noisy 
environment they bring to the home.  At the November 2003 
examination, he further noted that he no longer enjoys 
cooking, reading, or entertaining other couples at their 
home.  The appellant reported that he had one close friend, 
living in Texas, with whom he talks on the telephone every 2 
to 3 months.  He further reported that he spends his day 
taking care of the children and animals (cat, dog, chickens, 
and horses).  Objectively, there was no impairment of 
behavior, speech, thought process, cognition, or insight.  
The diagnosis was PTSD with symptoms of anxiety and 
depression, and a GAF score of 50 and 65 was assigned, 
respectively, on VA examinations in 2001 and 2003.  The 
appellant was competent.

A VA mental heath note dated December 2003 reflects 
complaints of sleep difficulty due to nightmares occurring 4 
to 5 times a week within the last 3 months.  It was noted 
that the appellant isolates himself and was unemployed.  
Pharmacological intervention was planned.  The diagnosis was 
PTSD and a GAF score of 45 to 50 was assigned, although the 
examiner conceded that he needed a more careful evaluation.  
On follow-up in January 2004, the symptoms had unchanged 
except for an increase in anxiety.  Problems with impotency 
due to medication and panic-anxiety attacks were also noted.  
The examiner stated that "While he [the appellant] has some 
thoughts of suicide, it is more to relieve the anxiety levels 
that he gets when feels stressed, as by the children at 
times."  On follow-up in March 2004, the examiner reported 
that there was a reasonable response to medication.  In May 
2004, the appellant discussed strategies for controlling his 
irritability after reporting having been very irritability 
with his 6 or 7 year old child.  A GAF score of 55 was 
assigned.

A VA mental health note dated February 2005 shows complaints 
of severe depression of 8 to 9 months duration, with fear of 
losing his life and family.  PTSD symptoms were reported as 
irritability, anger outbursts, and more recently deep 
depression.   The appellant described every task/decision as 
hard.  He reported sleeping 12 to 13 hours with frequent 
awakenings, food not tasting good, loss of concentration, 
lack of sexual desire, loss of interest in playing with his 
children, suicidal ideation 2 to 3 times a weeks without any 
plan or intent.  Objectively, there was no impairment of 
behavior, speech, thought process, cognition, or insight.  
The appellant reported occasionally hearing a radio or music 
transmission and his affect was constricted.  Changes in 
medication were planned.  On follow-up in March 2005, the 
appellant and his wife reported an improvement in mood and 
involvement with the children.  The appellant and his family 
were going on a vacation to Hawaii.  The appellant stated he 
had "no anxiety when meds on board" and that the medication 
made him "feel almost normal."  He still experienced loss 
of sexual desire.  Objectively, mood was depressed and affect 
constricted, but less so than previously.  There was no 
impairment of behavior, speech, thought process, cognition, 
or insight.  The appellant denied suicidal ideation.

VA mental health notes reflect that the appellant presented 
for his appointments on time and was consistently well-
groomed, pleasant and cooperative.

Having carefully reviewed all the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 50 percent.  The Board has 
considered the application of staged ratings, but finds that 
a uniform disability rating is warranted.  See Fenderson 
supra.

Here, the record shows that the appellant's PTSD is primarily 
manifested by ongoing symptoms of depression and anxiety, 
with irritability, sleep difficulties, and occasional 
suicidal ideation.  The appellant has never been hospitalized 
for PTSD or psychiatric symptoms.  We note that the appellant 
submitted documentation of non-PTSD medical problems in 
conjunction with his claim, but that the degree of impairment 
due to the non-service-connected conditions may not be 
considered in the evaluation of PTSD.  38 C.F.R. § 4.14 
(2006).  Records from SSA show that disability was awarded 
based on multiple medical disorders, to include PTSD.  These 
records, specifically a medical discussion dated April 2004 
by R.Ch., M.D., reflect that the appellant was possibly a 
good candidate for vocational rehabilitation.

GAF scores from 45 to 65 have been assigned.  Although a GAF 
score does not fit neatly into the rating criteria, a GAF 
score is evidence.  Carpenter v. Brown, 8 Vet. App. 240 
(1995).  The GAF is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  
GAF scores ranging from 41 to 50 are indicative of serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF of 51 to 60 is defined 
as moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers).  A GAF of 61 
to 70 is indicative of some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy 
or theft within the household), but generally functioning 
pretty well, has some meaningful interpersonal relationships.

In reviewing the GAF scores along with the medical findings, 
we believe they are consistent with symptoms causing moderate 
to serious impairment in social and occupational functioning 
with reduced reliability and productivity.  The Board 
empathizes with the social and occupational difficulties 
caused by the appellant's PTSD symptoms; however, the 
evidence of record does not establish that he has 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgement, 
thinking, or mood to warrant an evaluation in excess of 50 
percent.

The medical record consistently shows no impairment in 
reality testing or communication, behavior, speech, thought 
process, cognition, or insight.  While the appellant is 
unemployed, he reported that he was laid off from work in 
1999.  He does not report that he quit or was terminated due 
to PTSD, and only in connection with his claim has the 
appellant reported experiencing increased difficulty in 
performing his work (prior to the lay-off) due to PTSD, but 
he has offered no corroborative evidence, such as a statement 
from his employer or colleagues.  Similarly, the appellant 
argues recently that he has impaired impulse control, 
reporting that he shot the family dog in anger, and that he 
has difficulty adapting to stressful circumstances.  However, 
the medical record is bereft of any complaints or findings 
for impaired impulse control and difficulty adapting to 
stressful circumstances (other than dealing with his 
children).  Also, the appellant has offered no corroborative 
evidence of these symptoms.

We acknowledge that the appellant's disability is not static, 
and that there may be good days and bad days, however, his 
overall level of functioning seems to more nearly reflect 
those contemplated by the 50 percent disability rating 
criteria.  The appellant acknowledges that he has no 
obsessional rituals which interfere with routine activities.  
While the appellant has serious depression, he does not have 
near continuous panic or depression that affects his ability 
to function independently, appropriately and effectively.  
There in no indication in the record that the appellant is 
unable to care for himself, or requires the assistance of 
others due to PTSD, including depression and anxiety.  On VA 
examinations and on VA mental health treatment, he was neatly 
attired, his behavior and thought processes were appropriate.  
His speech was normal, and there was no impairment of thought 
processes or communication.  The appellant provides child-
care for his 2 young children while his wife works, cares for 
family animals, and has maintained a marital relationship 
since 1996.  The medical record shows that the appellant was 
timely for his appointments and well-groomed.  The 
appellant's symptoms have not caused him to stay in bed and 
neglect his family or his own personal hygiene or care VA 
treatment records also show that the appellant expressed some 
suicidal ideation, but this was characterized as a stress 
release mechanism and we observe that there were no reports 
of suicidal ideation on VA examinations in 2001 and 2003, nor 
was there on the most recent VA mental heath note in March 
2005.  In fact, the most recent metal health note shows that 
the appellant and his family were going to Hawaii for 
vacation and the assessment indicated an increase in energy, 
motivation, and interest in life.  The above evidence 
demonstrates that the appellant is capable of functioning 
independently, appropriately, and effectively.  It further 
demonstrates that he is a capable of maintaining effective 
family relationships, albeit difficult at times for the 
appellant and his family.

In summary, an evaluation in excess of 50 percent is not 
warranted.  Absent a relative balance of the evidence, the 
evidence is not in equipoise and the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).


ORDER

An evaluation in excess of 50 percent for PTSD is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


